The appellant was convicted in the County Court of Travis County on an indictment charging him with an aggravated assault, and his punishment was assessed at two years' confinement in the county jail. The appellant complains, that the court permitted the witness Boatright to testify as to declarations made by Bertha Waechter, the assaulted party, and insists that the same was not a part of the res gestæ of the alleged offense. We understand the rule to be, that a party should show by his bill of exceptions that the testimony complained of was not admissible; at least he should make a prima facie case to that effect. This the appellant has not done. On the contrary, it appears that the witness Bertha Waechter had been assaulted by her father in the evening, near sundown; that she lived some 600 yards from where the witness Boatright lived; and that immediately on her coming to his house, and as soon as he met her thereafter, she told him that her father had pushed her out of the house, and off of the gallery onto the ground, and that he had then kicked her. This statement seems to have been nearly contemporaneous with the alleged assault, and appears to have been spontaneous and voluntary on her part. In this action of the court in admitting the testimony we see no error.
The indictment in this case shows the assault to have been aggravated upon two grounds: First, because serious bodily injury was inflicted upon the said Bertha by reason of the assault; second, that the defendant was an adult male, and the said Bertha female. The proof is ample on the latter ground. So, if it be conceded that there was no proof that serious bodily injury was inflicted, it was immaterial. The appellant also complains because the court failed to charge the jury in this case. The bill of exceptions shows, that the defendant requested the court to instruct the jury in said case in writing, but it does not show that the defendant prepared and presented charges in writing, and asked the court to give the same. We understand the statute to require the judge to give such proper charges as are prepared in writing, and asked to be given to the jury. Code Crim. Proc., art. 681; Killman v. The State, 2 Texas Crim. App., 222; Hobbs v. The State, 7 Texas Crim. App., 117. No verbal charges were given. We think the evidence in this case was sufficient to justify the verdict.
The judgment is affirmed.
Affirmed.
Judges all present and concurring. *Page 299 
                    ON MOTION FOR REHEARING.